                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA,                      : Civil No. 1:19CV542
               Plaintiff,                      :
                                               :
              v.                               :
                                               :
$17,000.00 in U.S. CURRENCY,                   :
                    Defendant.                 :

                       VERIFIED COMPLAINT OF FORFEITURE

       NOW COMES the plaintiff, United States of America, by and through Matthew

G.T. Martin, United States Attorney for the Middle District of North Carolina, and

respectfully states as follows:

       1.     This is a civil action in rem brought to enforce the provisions of 21 U.S.C. §

881(a)(6) for the forfeiture of the defendant property, which was furnished or intended to

be furnished in exchange for a controlled substance, in violation of the Controlled

Substances Act, 21 U.S.C. §§ 801 et seq., or represents proceeds traceable to such an

exchange.

       2.     This action is also brought to enforce the provisions of 18 U.S.C. §

981(a)(1)(C) for the forfeiture of the aforesaid defendant property which constitutes or is

derived from proceeds traceable to an offense constituting specified unlawful activity as

defined in 18 U.S.C. § 1956(c)(7), or a conspiracy to commit such offense, specifically the

exchange of a controlled substance in violation of state and federal law.




            Case 1:19-cv-00542 Document 1 Filed 05/24/19 Page 1 of 4
       3.     The defendant property is $17,000.00 in U.S. Currency, which was seized on

January 10, 2019, in Lexington, North Carolina, and is currently in the custody of the

United States Marshals Service.

       4.     Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendant property.    This Court has jurisdiction over an action commenced by the United

States under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C. § 1355(a).

       5.     Venue is proper in this district pursuant to 28 U.S.C. §§ 1355(b)(1) and 1395,

because the defendant property was seized while located in the jurisdiction of this Court,

or one or more of the acts giving rise to forfeiture occurred in this district.

       6.     Upon the filing of this complaint, the plaintiff requests that the Court issue

an arrest warrant in rem pursuant to Supplemental Rule G(3)(b), which the plaintiff will

execute upon the property pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(c).

       7.     The facts and circumstances supporting the seizure and forfeiture of the

defendant property are contained in Exhibit A, attached hereto and wholly incorporated

herein by reference.




                                               2




             Case 1:19-cv-00542 Document 1 Filed 05/24/19 Page 2 of 4
       WHEREFORE, the United States of America prays that process of a Warrant for

Arrest and Notice In Rem be issued for the arrest of the defendant property; that due notice

be given to all parties to appear and show cause why the forfeiture should not be decreed;

that judgment be entered declaring the defendant property be forfeited to the United States

of America for disposition according to law; and that the United States of America be

granted such other relief as this Court may deem just and proper, together with the costs

and disbursements of this action.

       This the 24th day of May, 2019.

                                              Respectfully submitted,

                                              MATTHEW G.T. MARTIN
                                              United States Attorney


                                               /s/ Nathan L. Strup
                                              Nathan L. Strup, Mo. Bar No. 60287
                                              Assistant U.S. Attorney
                                              Middle District of North Carolina
                                              101 S. Edgeworth Street, 4th Floor
                                              Greensboro, NC 27401
                                              (336) 333-5351/nathan.strup@usdoj.gov




                                             3




            Case 1:19-cv-00542 Document 1 Filed 05/24/19 Page 3 of 4
                                     VERIFICATION

      Pursuant to 28 U.S.C. $ 1746. I verifu under penalty of perjury under the laws

ol' thc United States    of America, that the contents of thc foregoing Complaint    are


true and corect   10   the best o1'my knowledge, information and belief.


                                                 Gregory Rogers
                                                 Task Force Officer
                                                 Drug Enlbrcernenl Achninistration




          Case 1:19-cv-00542 Document 1 Filed 05/24/19 Page 4 of 4
                               DECLARATION

     I, Gregory Rogers, a Task Force Officer with the Drug

Enforcement      Administration        (DEA)    in     Greensboro,      North

Carolina, hereby state, pursuant to 28 U.S.C. § 1746, under

penalty of perjury and pursuant to the laws of the United

States, that the following is true and correct to the best of

my knowledge, information, and belief:

     1.     I have been a duly deputized Task Force Officer for the

DEA since April 2016, and currently assigned to the Greensboro

Resident Office.       I have been a sworn Police Officer with the

Lexington Police Department (LPD) since April 2013. I have

been a Detective with Vice/Narcotics Unit since July 2014.

My   responsibilities        as   a    Task    Force     Officer       include

investigating narcotics traffickers in and around the City of

Lexington, North Carolina.            I have prepared cases for trial

in both state and federal court, maintained and collected

evidence, handled informants, executed search warrants, and

debriefed suspects. I have attended a conference on Organized

Crime Drug Enforcement Task Force, and taken State and Local

investigators classes for DEA.




                                                                   A



          Case 1:19-cv-00542 Document 1-1 Filed 05/24/19 Page 1 of 9
       2.      This declaration is submitted in support of a Verified

Complaint of Forfeiture of $17,000.00 in U.S. currency seized

on January 10, 2019 from Jamal Sanchez BALDWIN.

       3.      The facts set forth in this Declaration are based

on my own personal knowledge and experience, and information

provided by other law enforcement officers.

       4.      Based on the facts set forth below, there is probable

cause to believe the $17,000.00 in U.S. currency is subject

to forfeiture pursuant to 21 U.S.C. § 881 and 18 U.S.C. §

981.

       5.      On   January    10,   2019, detectives       with    the    LPD’s

Vice/Narcotics Unit executed a search warrant at a residence

on Kindley Street, Lexington, North Carolina.                 Upon execution

of     the     search    warrant,     detectives      arrested     a      certain

individual who is not named herein, but referred to as CI,

Cooperating         Individual,       for    outstanding       warrants      for

possession with the intent to sell and deliver heroin. During

the course of the search, detectives located approximately

fifty-four (54) grams of heroin and a firearm in a bedroom

believed to be occupied by CI.               CI admitted ownership of the

contraband.




                                         2




             Case 1:19-cv-00542 Document 1-1 Filed 05/24/19 Page 2 of 9
    6.     CI agreed to cooperate and stated he purchased the

heroin from a male known to him as “Mall.”                Detectives are

familiar with BALDWIN and know him to use the alias “Mall.”

Lieutenant L. Davis showed CI a picture of BALDWIN and asked

if that picture was the male known to him as “Mall.” CI

replied, “yes, that is him.”

    7.     CI was transported to LPD for processing and was

read his Miranda Rights, which he waived.            CI advised that he

had been purchasing heroin from BALDWIN about four (4) months

in approximately two (2) ounce quantities. CI advised that

the aforementioned fifty-four (54) grams found during the

search came from BALDWIN on January 9, 2019.             CI advised that

he owed BALDWIN $4,400.00 for the heroin.

    8.     While at LPD, CI placed a recorded telephone call

to BALDWIN.     CI told BALDWIN the heroin he had was gone and

he needed more.        BALDWIN agreed and advised he was at a

barbershop and would arrive in ten (10) minutes.                      CI and

BALDWIN agreed that BALDWIN would bring two (2) ounces of

heroin to CI at his residence on Kindley Street, Lexington,

North Carolina.       This is the same residence of the search

warrant earlier in the day.




                                     3




         Case 1:19-cv-00542 Document 1-1 Filed 05/24/19 Page 3 of 9
    9.      Later     on    January   10,       2019,   detectives       placed

themselves in the area of Kindley Street, waiting for BALDWIN

to arrive.     Detectives saw a 2013 Blue Dodge Charger pull in

front of the same residence previously searched on Kindley

Street and witnessed BALDWIN exit the vehicle.                       Detectives

then swiftly approached and detained BALDWIN.

    10. Officer Furlow deployed Canine Cert and performed a

free air sniff around the outside of the 2013 Blue Dodge

Charger.      Canine       Cert   yielded   a    positive     alert    for   the

presence of the odor of narcotics on the vehicle.                    Detectives

could also smell the odor of marijuana emitting from the

vehicle.

    11. Detectives began searching the vehicle and found a

plastic     bag     containing     approximately        one    (1)    gram    of

marijuana in the center console.                In the trunk area of the

vehicle, detectives located an Air Jordan brand fanny pack.

Inside the fanny pack were seventeen (17) separate $1,000

stacks of U.S. currency. When BALDWIN was asked about the

money, BALDWIN shrugged his shoulders and said, “I got it

from rapping.” When detectives asked BALDWIN if he would

provide any documentation that stated his earnings, BALDWIN

replied, “I’m getting a lawyer and calling a judge outside of

                                      4




          Case 1:19-cv-00542 Document 1-1 Filed 05/24/19 Page 4 of 9
Davidson     County.”     BALDWIN        was   arrested   for    marijuana

possession and an outstanding child support warrant, read his

Miranda Rights, and transported to LPD.

    12. At LPD, detectives questioned BALDWIN about the

$17,000.00 in U.S. currency.             BALDWIN again claimed he made

the money from rapping, and stated that he does not have any

other sources of income.

    13. Later on January 10, 2019, Officer Furlow and I

performed a “line up” with the seized $17,000.00 in U.S.

currency.     I placed the $17,000.00 in U.S. currency inside a

paper bag and placed it on the floor amongst two other empty

paper bags.     Officer Furlow was not aware which paper bag

contained the seized $17,000.00 in U.S. currency. Officer

Furlow deployed Canine Cert to perform a free air sniff on

each of the three bags.         Canine Cert alerted to the presence

of the odor of narcotics on the bag that contained the

$17,000.00 in U.S. currency.

    14. Officer Furlow is currently employed as a Canine

Handler with the LPD Patrol Division in Lexington, North

Carolina.    Officer Furlow has been employed with LPD for over

four (4) years.         In 2014, Officer Furlow graduated from

Greensboro    College    with    a   Bachelor’s    Degree   in   Criminal

                                     5




       Case 1:19-cv-00542 Document 1-1 Filed 05/24/19 Page 5 of 9
Justice.    Officer Furlow graduated from Basic Law Enforcement

Training,    with   over    six-hundred       sixty       (660)    hours    of

training, in 2014.         Officer Furlow has received narcotics

investigation training through the DEA.             Officer Furlow is a

graduate of the 2017 Police Law Institute Course.                      During

Officer Furlow’s time employed at LPD, he has investigated

over two hundred (200) cases involving violations of the North

Carolina    Controlled     Substance     Act.      Officer        Furlow   has

encountered and investigated numerous individuals using and

selling, illegal narcotics.          Officer Furlow has worked in an

undercover capacity, conducted surveillance, executed search

warrants,    arrested      suspects,     collected        and     maintained

evidence, handled informants, debriefed informants, prepared

cases for state and federal courts, and testified before state

and federal courts.

    15. Canine      Cert    is   a   German     Shepard    police    canine.

Canine Cert has been with LPD since September of 2017. Canine

Cert was originally from the Ventosa Kennel, a police K9

training facility in Scotland Neck, North Carolina, that

certified Canine Cert in the detection of the odor of illegal

narcotics,     namely      marijuana,         heroin,       cocaine,       and

methamphetamine.     In Spring 2018, Canine Cert was certified

                                     6




       Case 1:19-cv-00542 Document 1-1 Filed 05/24/19 Page 6 of 9
in the detection of the odor of illegal narcotics, namely

marijuana, heroin, cocaine, and methamphetamine through the

North Carolina Police Dog Association (NCPDA).

    16. In September 2018, Officer Furlow became Canine

Cert’s handler.      On October 8, 2018, Officer Furlow attended

a four (4) week Patrol/Narcotics K9 Course through Southern

Police K9 Inc.      During this time, Officer Furlow and Canine

Cert completed comprehensive narcotics detection training.

Canine Cert is trained to alert passively by sitting when the

odor of narcotics is detected.            Canine Cert is not trained to

locate or indicate on U.S. Currency.           Canine Cert and Officer

Furlow   have   been    involved     in    approximately     twenty   (20)

illegal narcotics seizures in the field.                Canine Cert and

Officer Furlow also maintain dated and documented training

records regarding each training session completed.

    17. Officer Furlow has successfully demonstrated the

ability to properly deploy and maintain a police narcotics

canine and, with the assistance of Canine Cert, effectively

locate controlled substances that have been concealed in a

variety of locations.

    18. BALDWIN’s prior criminal drug history includes the

following convictions: Possession of Marijuana (2017, 2014,

                                     7




         Case 1:19-cv-00542 Document 1-1 Filed 05/24/19 Page 7 of 9
2010, 2008, and 2007); Felony Possession of Cocaine (2012);

and Possession of Drug Paraphernalia (2012 and 2010). Charges

related to BALDWIN’s January 10, 2019 arrest are currently

pending.

    19. The $17,000.00 in U.S. currency was converted into

a State Employees’ Credit Union Cashier’s Check (#084667) and

sent to the United States Marshals Service in Raleigh, North

Carolina, where it was deposited into the Seized Asset Deposit

Fund.

    20. DEA     adopted    the    seizure    of   $17,000.00     in   U.S.

Currency and began administrative forfeiture proceedings. On

February 27, 2019, BALDWIN filed an administrative claim.               In

his administrative claim form, BALDWIN stated that:

           I have valid interest in the asset because it was
           taken from the trunk of my car when I clearly
           committed no crime. The Lexington police department
           also took 630$ from my pocket which they released
           back to me a few weeks after the incident on January
           10th[,]

    and

           The money was supposed to be used as a prop for a
           video production event that I had the same day of
           January 10th[.]

The administrative forfeiture process was terminated, and the

seizure was referred to the United States Attorney’s Office

for judicial forfeiture.
                                    8




        Case 1:19-cv-00542 Document 1-1 Filed 05/24/19 Page 8 of 9
                             CONCLUS]ON

     22.         Based upon the foregoing, there is probable cause
to believe that the $17,000.00 in U.S. currency was furnished
or intended to be furnished in exchange for a controlled
subs tance   ,    or represents proceeds traceable to the exchange
of a controfled substance, and is therefore                      subj   ect to
forfeiture pursuant t-o 21 U. S.C. S 881(a) (6) and 18 U.S.C.                S


981(a) (1) (c)     .


     This is the       Zt   ouo   of   May,   2079    .




                                  Task Force          f icer, Gregory Rogers
                                  US Drug     E   o     ement Administration




                                       9




        Case 1:19-cv-00542 Document 1-1 Filed 05/24/19 Page 9 of 9
